Citation Nr: 1818817	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  14-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.

3. Entitlement to service connection for a right leg condition.

4. Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine.

5. Entitlement to service connection for a cervical sprain.

6. Entitlement to service connection for a seizure disorder.

7. Entitlement to service connection for hypertension.

8. Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).

9. Entitlement to non-service-connected pension benefits.


REPRESENTATION

Veteran represented by:	Stephen D. Gragg, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION


The Veteran served on active duty from January 1982 to February 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2014, April 2014, and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2017, the Veteran appeared at a Board videoconference hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

The issue of entitlement to service connection for a left leg disability has been raised by the record during the November 2017 videoconference hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  

The issue(s) of entitlement to service connection for bilateral hearing loss, entitlement to service connection for tinnitus, entitlement to service connection for a right leg disability, entitlement to service connection for a cervical sprain, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran's DJD of the lumbar spine is not shown to be causally or etiologically related to a disease, injury, or event in service.

2. The most competent, credible, and probative evidence of record does not reflect that the Veteran has a seizure condition.

3. The Veteran's hypertension disability is not shown to be causally or etiologically related to a disease, injury, or event in service.

4. The Veteran did not have at least 90 days of active service during a period of war and was not discharged due to a service-connected disability.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for DJD of the lumbar spine have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2. The criteria for entitlement to service connection for a seizure disorder have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


3. The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

4. The criteria for entitlement to non-service-connected pension benefits are not met as the claim for those benefits is without legal merit. 38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, no notice or duty to assist deficiencies have been alleged by the Veteran or his representative.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.")  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II. Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

      A.  Lumbar Spine Disability

The Veteran seeks service connection for a lumbar spine disability that he asserts is related to a fall sustained during his active duty service.  See July 2013 Statement in Support of Claim and Hearing Transcript, page 8.  

The Veteran's service treatment records document a complaint of low back pain for 11 days with no history of trauma.  See January 1982 Health Record.  The Veteran was referred to physical therapy, and upon examination by a physical therapist, the Veteran's gait and posture was determined to be normal.  See Id.  Deep tendon reflexes were symmetrical, low back strength was normal, and muscle spasms were not present.  Id.  The physical therapist opined that the Veteran's low back pain was due to the increased activity of basic training.  Id.  The Veteran elected not to undergo a medical examination before his discharge.

The Veteran underwent a VA examination in November 2013.  The Veteran reported that he developed low back pain in January 1982 after falling on "his head" while training in the snow.  Upon examination, the Veteran was diagnosed with degenerative joint disease of the lumbar spine.  The Veteran symptoms included less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  Muscle strength testing, reflex testing, and sensory examination were normal.  The Veteran was negative for radicular pain.  The examination report stated that the Veteran used a cane for locomotion due to a cerebrovascular accident.  

The examiner opined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by an in-service injury, event or illness.  The examiner stated that the January 1982 low back pain documented in the Veteran's service treatment records lacked the severity and continuity sufficient to cause multi-level degenerative joint disease of the lumbar spine.  She stated that the in-service low back pain was not a result of trauma, did not require treatment beyond a home exercise program, and did not require a follow-up.  The Board considers this examination to be adequate and persuasive evidence against the Veteran's claim.  The examiner considered the medical evidence of record and the Veteran's reported symptoms and provided a medical rationale for the opinion.  

The Board acknowledges the Veteran's assertions that his lumbar spine disability is related to his active service.  While he is competent to testify as to his perceived symptoms, see Layno v. Brown, 6 Vet. App. 465 (1994), he is not competent to render a nexus opinion linking a complex condition to active service, as this requires specialized medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board finds the most probative evidence of record to be the November 2013 VA examination report.  Significantly, there is no competent evidence of record to suggest that the Veteran's lumbar spine disability is etiologically related to his active service. 

For the above reasons, the Veteran's claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	B.  Seizure Disorder

The Veteran asserts that he has a seizure disorder due to his active duty service.  See November 2017 Hearing Transcript.  The Veteran stated that he hadn't had a seizure in "a while" but had experienced one to two seizures per week in the past.  Id.

The evidence of record, to include the Veteran's service treatment records (STR) is silent as to the diagnosis of, or treatment for, a seizure disorder.  The Veteran's October 1981 enlistment examination reported that the Veteran hit his head on a vehicle windshield during a motor vehicle accident in the summer of 1976.  The report states that the Veteran was held at the hospital for observation and was released the same day.

Following service, the Veteran was seen numerous times by private treatment providers.  See generally June 2013 Discharge Orders; September 2013 Muskogee Regional Medical Center report; January 2013 St. John Medical Center report.  The Veteran underwent an electroencephalogram (EEG) in January 2013.  The EEG report showed no slow activity and no seizure-type bursts.  No abnormalities were seen with photic stimulation, and the EEG was determined to be entirely within normal limits.  There is no indication or diagnosis in the Veteran's post service treatment records to indicate symptoms or diagnosis of a seizure disorder.

While the Veteran reported a history of seizures in August 2007 during a hospital admission assessment, as well as during his November 2017 videoconference hearing, the evidence of record does not support the diagnosis of a seizure condition.  While he is competent to testify as to his perceived symptoms, see Layno, 6 Vet. App. at 465, he is not competent to diagnose a complex medical condition, as this requires specialized medical expertise.  See Jandreau, 492 F.3d at 1377.  The Board has taken the Veteran's lay assertions into consideration; however, it finds the medical evidence of record to be the only probative evidence of record.

Absent competent evidence reflecting the presence of the claimed disability during the appeal period, service connection is not warranted. See Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  

For the above reasons, the Veteran's claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

	C.  Hypertension

In January 2013, the Veteran was admitted to the hospital due to a hypertensive emergency.  See January 2013 Discharge Summery.  Upon arrival to the emergency room, the Veteran complained of sharp chest pain that was relieved by a nitroglycerin drip.  Id.  Subsequently, the Veteran had a systolic blood pressure greater than 200 and was transferred to another hospital for evaluation.  Id.  Upon arrival at the second hospital, his blood pressure was better controlled; however, he did have some transient right-sided weakness.  Id.  Imaging confirmed a right periventricular ischemic cerebrovascular accident.  Id.  His discharge diagnoses included a resolved hypertensive emergency.  Id.

The Veteran was diagnosed with elevated blood pressure in November 2016.  See CCOM Medical examination report.  Essential hypertension was confirmed and diagnosed in February 2017.  See id.

During his November 2017 videoconference hearing, the Veteran stated that he had a familial history of hypertension and had been told by a doctor when he was thirteen years old that he had hypertension.  The Veteran also stated that he wasn't sure how his hypertension was related to his active duty service.  He stated that he "didn't even know that [he] had high blood pressure at that age."

The Veteran's October 1981 enlistment examination report indicated a blood pressure reading of 106/70.  The Veteran's service treatment records are silent as to the diagnosis of, or treatment for, hypertension.  The Veteran elected not to undergo a medical examination before his discharge.  

While the VA has not afforded the Veteran an examination with regard to his claim for entitlement to service connection for hypertension, the Board finds that an examination is not warranted.  VA must provide a medical examination or opinion when a review of the information and evidence of record shows (1) there is competent evidence of a veteran's current disability, (2) evidence establishing an event, injury or disease occurred in service, (3) an indication that the current disability may be associated with a veteran's service, and (4) insufficient competent medical evidence to decide the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Regarding the second McLendon factor, the Veteran has not provided any evidence or lay testimony establishing an event, injury or disease that occurred in service that he asserts is related to his diagnosis of hypertension.  Rather, during his November 2017 videoconference hearing, he specifically stated that he was unsure how hypertension was related to his active duty service.  Absent evidence establishing an event, injury or disease occurred in service, the Board finds that an examination or medical opinion is not warranted.

Significantly, the Board finds that there is no competent evidence of record to suggest that the Veteran's hypertension is etiologically related to his active service.  While the Veteran's enlistment examination report indicated a normal blood pressure reading, the Veteran stated that he thought he was diagnosed as early as age 13 or 14 with hypertension.  There is no competent evidence of record to suggest the Veteran's hypertension existed prior to service.  However, in the event that the Veteran's hypertension was present prior to service, there is no evidence of record to suggest it was aggravated by his active duty service.

For the above reasons, the Veteran's claim is denied.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.

III. Non-Service-Connected Pension

VA pension benefits shall be paid to wartime veterans who are permanently and totally disabled from non-service-connected disabilities which are not the result of willful misconduct.  38 U.S.C. § 1521(a).  Such benefits have a number of requirements, including that a veteran (1) served in the active military, naval, or air service for 90 days or more during a period of war; (2) is permanently and totally disabled from non-service-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274, and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  See 38 U.S.C. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3). 

As for the requirement of wartime service, a veteran meets the service requirements of this section if he or she served in the active military, naval, or air service 1) for 90 days or more during a period of war; 2) during a period of war and was discharged or released from such service for a service-connected disability; 3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or 4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  38 U.S.C. § 1521(j); 38 C.F.R. § 3.3(a)(3).  The term "period of war" for pension purposes includes those specific periods as set forth in 38 C.F.R. § 3.2.  See 38 U.S.C. § 1501(4); 38 C.F.R. § 3.2. 

The threshold issue is whether the Veteran has the requisite period of wartime service.  Here, it is undisputed that the Veteran served on active duty from January 1982 to February 1982.  However, the Veteran's service was not during a period of wartime.  See 38 U.S.C. § 1501(4); 38 C.F.R. § 3.2.  Additionally, his period of active service was less than the requisite 90-day period for purposes of determining eligibility for non-service-connected pension benefits. 38 C.F.R. § 3.3(a)(3).  Further, there is no evidence that the Veteran was discharged from service due to a service-connected disability.  While the Veteran stated during his November 2017 videoconference hearing that he was medically discharged from active service, his personnel records reflect that he was honorably discharged for non-medical reasons.  See February 1982 Report of Separation and Record of Service.  

The legal authority governing eligibility for VA pension benefits is clear and specific, and the Board is bound by such authority.  As the Veteran does not meet the threshold eligibility requirement for award of non-service-connected pension, he cannot establish entitlement to such benefit.  Under these circumstances, the claim on appeal must be denied as it is without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to service connection for DJD of the lumbar spine is denied.

Entitlement to service connection for a seizure disorder is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to non-service-connected pension benefits is denied.


REMAND

The Veteran also seeks service connection for bilateral hearing loss, tinnitus, cervical strain, a right leg disability, and a TDIU.  He asserts that these disabilities are all related to the fall he sustained during his active duty service.  See August 2013 Statement in Support of Claim; see also November 2017 Hearing Transcript.  

The Veteran has reported that he was treated for hearing issues as a child.  See November 2017 Hearing Transcript.  He reported that he was unsure if he had experienced tinnitus prior to service.  Id.  However, he asserts that the fall in service caused his hearing and tinnitus issues to become worse.  Id.

During his November 2017 hearing, the Veteran stated that while marching for training, a drill sergeant pulled him out of line, waited until other soldiers continued marching, and pushed him with an open palm against his chest.  The Veteran stated that the push caused him to slip on ice on the ground.  He stated that his right leg buckled, and that he fell backward striking his head on the ground.  He also stated that he was initially dazed and slow to get up and had ringing in his ears and momentary hearing issues.  However, he stated that the drill sergeant required him to get back in line and did not allow him to see a medic.

Undated service personnel records document an exchange similar to that described by the Veteran between the Veteran and a drill sergeant.  See Counseling Record.  However, the personnel records report that the Veteran yelled in the face of a drill sergeant after being reprimanded.  After being instructed to perform additional physical activity, the Veteran walked up to the drill sergeant and bumped directly into him.  Id.  The record does not state that the Veteran was pushed or fell during this exchange.  Id.  

As a layperson, the Veteran is not competent to establish by his own opinion that his current disabilities, namely bilateral hearing loss, tinnitus, cervical strain, and a right leg condition, resulted from the fall in service.  He has not been afforded a VA examination in conjunction with these instant claims.  The Board finds that this evidence is sufficient to meet the low threshold for when an examination is necessary outlined in McLendon, 20 Vet. App. at 79, and triggers the Secretary's duty to assist by providing such examinations (and nexus opinions). Consequently, a remand for such examinations is necessary.

The Board finds that it would be premature to adjudicate the Veteran's claim for a TDIU, as it is inextricably intertwined with the issues being remanded here within.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).  

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding, pertinent VA and private treatment records not already of record in the claims file.

2. Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and etiology of his bilateral hearing loss and tinnitus.

The contents of the electronic claim files, to include a copy of this Remand, are to be made available to the designated examiner for review. The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner is asked to provide an opinion responding to the following questions:

(A) Is it clear and unmistakable (i.e., undebatable) that the Veteran's bilateral hearing loss existed prior to his entrance into active duty in January 1982?  

(B) If the answer to Question (A) is "yes", is it clear and unmistakable (i.e., undebatable) that the Veteran's bilateral hearing loss was NOT aggravated beyond its natural progression during his period of active service from January 1982 and February 1982?

(C) If the answer to either Question (A) or Question (B) is "no," assume as true that the Veteran entered service in January 1982 in sound condition, and that his bilateral hearing loss did not pre-exist service.  Based on this assumption, is it at least as likely as not (50 percent or greater probability) that the Veteran's current bilateral hearing loss had its onset in, or is otherwise related to the Veteran's period of active duty service?

(D) Is it clear and unmistakable (i.e., undebatable) that the Veteran's tinnitus existed prior to his entrance into active duty in January 1982?  

(E) If the answer to Question (A) is "yes", is it clear and unmistakable (i.e., undebatable) that the Veteran's tinnitus was NOT aggravated beyond its natural progression during his period of active service from January 1982 and February 1982?

(F) If the answer to either Question (A) or Question (B) is "no," assume as true that the Veteran entered service in January 1982 in sound condition, and that his tinnitus did not pre-exist service.  Based on this assumption, is it at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus had its onset in, or is otherwise related to the Veteran's period of active duty service?

3. Schedule the Veteran for VA examination by an examiner with appropriate expertise to determine the nature and etiology of his cervical strain and right leg disability.

The contents of the electronic claim files, to include a copy of this Remand, are to be made available to the designated examiner for review.  The examiner is to note in the medical report that this action has been accomplished.  All tests and studies, as well as the clinical findings contained therein, should be reported in detail.  In offering any assessments or opinions, the examiner should take into account all evidence of record, to include both the lay and medical evidence.

The examiner is asked to provide an opinion responding to the following questions:

(A) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current cervical strain had its onset in, or is otherwise related to the Veteran's period of active duty service?

(B) Is it at least as likely as not (50 percent or greater probability) that the Veteran's current right leg disability had its onset in, or is otherwise related to the Veteran's period of active duty service?

The examination report must include ranges of motion of the cervical spine and right leg in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess any additional functional impairment, if found, due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine and/or right leg.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

All opinions expressed should be accompanied by supporting rationale.

4.  After accomplishing all requested action, as well as any additional action deemed warranted, readjudicate the Veteran's claims based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


